Appeal from an order and judgment of the Albany County Court affirming a judgment of the Albany City Court in favor of the plaintiff and against the defendants entered upon the verdict of a jury and an order denying defendant’s motion for a new trial and to set aside the verdict. An automobile in which plaintiff was riding and a taxicab owned and operated by the defendant came into collision at a street intersection in the city of Albany and as the result the plaintiff was injured. Upon the trial the defendant offered as witnesses two passengers who were riding in the taxicab at the time of the accident and showed upon direct examination that each of these passengers had been settled with by the defendant for the injuries which they sustained in the accident and that they had given releases therefor. Upon cross-examination the plaintiff brought out over the objection of the defendant the amounts naid bv the defendant on these settlements. This evidence was properly received as bearing upon the credibility of the witnesses. (Keet v. Murrin, 235 App. Div. 882; affd., 260 N. Y. 586.) Upon the summation plaintiff’s counsel referred to the payment by the defendant to its passengers, inferring that such payments were admissions of liability upon the part of the defendant. This reference by counsel was improper and is to be condemned, but in view of the strength of the testimony in the case as to the defendant’s negligence, may be disregarded. Judgment and order unanimously *702affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.